                                            AFFIDAVIT
              Case 1:20-cv-04844-NGG-CLP Document 13-1OF SERVICE
                                                          Filed 10/09/20 Page 1 of 1 PageID #: 206
INDEX#: 1 :20-CV-04844-NGG-CLP
DATE FILED: 10/8/2020
ATTORNEY: GIBSON, DUNN & CRUTCHER LLP
            200 PARK AVENUE NEW YORK NY 10166-0193 (212)351-4000

UNITED STATES DISTRICT COURT FOR THE
   EASTERN DISTRICT OF NEW YORK

ROMAN CATHOLIC DIOCESE OF BROOKLYN, NEW YORK
Plaintiff(s)
- against -
STATE OF NEW YORK AND GOVERNOR ANDREW M.
CUOMO IN HIS OFFICIAL CAPACITY,
Defendant(s)

STATE OF NEW YORK:
COUNTY OF ALBANY:          ss:

STEF MARIE, BEING DULY SWORN DEPOSES AND SAYS DEPONENT IS NOT A PARTY TO THIS ACTION AND IS OVER THE AGE OF
EIGHTEEN YEARS AND RESIDES IN THE STATE OF NEW YORK.

That on 10/09/2020, 12:44PM at NYS CAPITOL BUILDING, LOBBY, ALBANY, NY 12224, deponent served a SUMMONS IN A CIVIL
ACTION, COMPLAINT, CIVIL COVER SHEET, (PROPOSED) ORDER TO SHOW CAUSE FOR A PRELIMINARY INJUNCTION AND
TEMPORARY RESTRAINING ORDER, MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFF'S APPLICATION FOR A TEMPORARY
RESTRAINING ORDER AND PRELIMINARY INJUNCTION, DECLARATION OF BISHOP RAYMOND F. CHAPPETTO IN SUPPORT OF
PLAINTIFF'S APPLICATION FOR A TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION WITH EXHIBIT A,
DECLARATION OF JOSEPH J. ESPOSITO IN SUPPORT OF PLAINTIFF'S APPLICATION FOR A TEMPORARY RESTRAINING ORDER
AND PRELIMINARY INJUNCTION WITH EXHIBIT A, DECLARATION OF RANDY M. MASTRO IN SUPPORT OF THE ROMAN CATHOLIC
DIOCESE OF BROOKLYN'S APPLICATION BY ORDER TO SHOW CAUSE FOR EMERGENCY RELIEF WITH EXHIBITS 1-10, NOTICE OF
APPEARANCE OF LEE R. CRAIN, NOTICE OF APPEARANCE OF AKIVA SHAPIRO, NOTICE OF APPEARANCE OF WILLIAM J. MOCCIA,
AND CIVIL DOCKET FOR CASE#: 1 :20-CV-04844-NGG-CLP upon ANDREW M. CUOMO GOVERNOR OF THE STATE OF NEW YORK, a
defendant in the above captioned matter.
By delivering a true copy thereof to and leaving with DENISE GAGNON/GOVERNOR'S SECRETARY/AUTHORIZED TO ACCEPT SERVICE ,
a person of suitable age and discretion at the above address, the said premises being the defendant's place of business within the State of
NEW YORK.




DEPONENT DESCRIBES THE INDIVIDUAL SERVED AS FOLLOWS:
Sex F Approximate age 47 Approximate height 5'04" Approximate weight 130              Color of skin WHITE     Color of hair BROWN




    Sworn to before me on 10/09/2020
    JILL DOCHERTY NO. 01006373160
    NOTARY PUBLIC , STATE OF NEW YORK
    QUALIFIED IN ALBANY COUNTY
    COMMISSION EXPIRES ON APRIL 2, 2022

                                                                               X   .L:2?-k:vrA&
                                                                               STEF MARIE


                                                            SERVING BY IRVING INC.
                                       233 BROADWAY SUITE #2201 NEW YORK, NY 10279 (212)233-3346
